UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1683



ELICIA D. PLEDGER,

                                              Plaintiff - Appellant,

          versus


CHILDREN’S HOSPITAL OF THE KING’S DAUGHTERS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-00-720-2)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elicia D. Pledger, Appellant Pro Se.     William McCardell Furr,
WILLCOX & SAVAGE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elicia D. Pledger seeks to appeal the magistrate judge’s order

granting summary judgment to the employer in Pledger’s civil action

alleging employment discrimination.*   We have reviewed the record

and the magistrate judge’s opinion and find no reversible error.

Accordingly, we affirm the magistrate judge’s order for the reasons

as stated from the bench.   See Pledger v. Children’s Hosp. of the

King’s Daughters, No. CA-00-720-2 (E.D. Va. May 4, 2001).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
      The parties consented to the magistrate judge’s jurisdiction
under 28 U.S.C.A. § 636(c) (West Supp. 2001).


                                 2